Title: To John Adams from John Sinclair, 5 June 1798
From: Sinclair, John
To: Adams, John



Dear Sir
Whitehall 5 June 1798

You will herewith recieve, the History of the Statistical Account of Scotland, in the appendix to which, I have taken the liberty of inserting the extract of a letter I had the pleasure of recieving from you, urging me to persevere in an Undertaking, which I have at last happily accomplished. I wish much to hear, that similar enquiries took place with you, and that a Board of Agriculture was established in America, Here, the War has not interrupted such attempts, and the advantages resulting from exciting a spirit of inquiry, and of enterprize over a whole Country, can hardly be calculated. Excuse a short letter and a borrowed hand as I am on the Eve of going to Scotland, & believe me, with much truth & regard, / Your faithful & obedient servant

John Sinclair
N.B. Though a republican, I hope that you will entertain no prejudice against this paper, from its regal ornaments.

